Case 1:20-cv-00019-SPW-TJC Document 20 Filed 09/18/20 Page 1 of 2

 

SEP 18 2020
IN THE UNITED STATES DISTRICT COURT 24,085 /tlontana
FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION
NATIVE ECOSYSTEMS

COUNCIL; ALLIANCE FOR THE
WILD ROCKIES,

Plaintiffs,

V.

JOHN J. MEHLHOFF, State
Director; the BUREAU OF LAND
MANAGEMENT; DEPARTMENT
OF THE INTERIOR; DAVID
BERNHARDT, Secretary of the
Interior,

Defendants.

 

1:20-cv-00019-BLG-SPW-TJC

ORDER GRANTING
DEFENDANTS’ UNOPPOSED
MOTION TO DISMISS

 

On September 17, 2020, Defendants moved to dismiss Plaintiffs’

Complaint for lack of subject matter jurisdiction pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(h)(3). (Doc. 18). Defendants’ Motion to Dismiss

is unopposed. For good cause being found,
Case 1:20-cv-00019-SPW-TJC Document 20 Filed 09/18/20 Page 2 of 2

IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss (Doc. 18)
is GRANTED pursuant to Rule 12(b)(1). Plaintiffs’ Complaint is hereby
DISMISSED with prejudice.

The Clerk of Court is directed to notify the parties of the making of this
Order.

. ra
DATED this _/7 day of September, 2020.

Lan 2. tuhebli

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE

 
